766 N.E.2d 1131 (2002)
198 Ill. 2d 632
262 Ill. Dec. 828
Mark WEISS, Indv., etc., respondent,
v.
WATERHOUSE SECURITIES, INC., petitioner.
No. 93090.
Supreme Court of Illinois.
April 3, 2002.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Weiss v. Waterhouse Securities. Inc., case No. 1-01-0680 (12/12/01), dismissing in part and affirming in part the judgment of the Cook County Circuit Court. The appellate court is directed to reconsider its judgment, including the propriety of the trial court's order denying defendant's motion to strike class allegations.